[Cite as In re N.G., 2014-Ohio-3190.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




IN RE:
                                                          CASE NO. 5-13-35
        N.G.,
                                                          OPINION
ALLEGED DELINQUENT CHILD.




                Appeal from Hancock County Common Pleas Court
                                Juvenile Division
                            Trial Court No. 20920318

                       Judgment Reversed and Cause Remanded

                              Date of Decision: July 21, 2014




APPEARANCES:

        Amanda J. Powell for Appellant

        Mark C. Miller and Rebecca S. Newman for Appellee
Case No. 5-13-35


WILLAMOWSKI, P.J.

      {¶1} Appellant N.G. (“N.G.”) brings this appeal from the judgment of the

Court of Common Pleas of Hancock County, Juvenile Division, denying his

motion to vacate his sentence for being void. For the reasons set forth below, the

judgment is reversed.

      {¶2} On July 6, 2009, the State filed a complaint in the juvenile court

alleging that N.G., who was thirteen years of age at that time, appeared to be a

delinquent child by engaging in sexual conduct with a child under the age of

thirteen, which would constitute a charge of rape if committed by an adult. Doc.

1. N.G. entered a plea of deny to the allegations. Doc. 3. On September 8, 2009,

a case in which N.G. was a defendant and which was filed in the Court of

Common Pleas of Hancock County, General Division, was transferred to the

juvenile division. Doc. 12. This case was based upon a bill of information filed

that set forth seven counts of rape with specifications that N.G. was a serious

youthful offender. Id. On September 9, 2009, N.G. waived his right to be charged

by indictment and consented to prosecution by information. Doc. 14. A hearing

was held to arraign N.G. on the information on that same day. Doc. 15. At that

time, N.G. admitted to the charges. Id. The trial court accepted the admission,

found N.G. to be delinquent, and proceeded to impose a blended sentence upon

N.G. Doc. 19.


                                       -2-
Case No. 5-13-35


      Having heard statements of counsel for the State of Ohio and
      counsel for the Defendant along with parents of the victims, the
      Court made inquiry of the Defendant if he has anything to say in
      mitigation of sentence in his own behalf and the Court being so
      advised considered al [sic] relevant factors finds the offender is
      not amenable to available community sanctions and ORDERS
      that the Defendant serve a stated term of ten (10) years in prison
      for count one and ten (10) year [sic] for count two, to be served
      consecutively, and the sentences in counts three through seven
      shall run concurrently with counts one and two, and that a
      minimum sentence would be demeaning and would not
      adequately protect the public.

      The Court finds for reasons stated on the record, pursuant to
      [R.C. 2929.14(E)], that consecutive sentences are necessary to
      protect the public from future crime or to punish the Defendant
      and not disproportionate to the seriousness of the Defendant’s
      conduct and the danger the Defendant poses to the public.

      The Court has notified the Defendant that post released [sic]
      control imposed by the Parole Board under [R.C. 2967.28]. The
      Defendant is ORDERED to serve as part of this sentence any
      term of post released [sic] control imposed by the Parole Board,
      and any prison term for violation of the post release control.

      Whereupon, the Court ORDERS that the Adult portion of this
      sentence is hereby suspended on the condition that said child
      successfully completes the Juvenile Residential Center of
      Northwest Ohio or the Ohio Department of Youth Services
      commitment and aftercare as outlined below.

      As to the Juvenile portion of this sentence, and there being no
      objections, the Court finds said child to be a serious youth
      offender as defined by [R.C. 2911.01, 2909.04, and 2152.02] in
      committing the seven counts of rape, felonies of the first degree.

      Upon due consideration of all facts in said matter, the Court
      ORDERS that said child is hereby committed to the legal
      custody of the Ohio Department of Youth Services for
      institutionalization for an indefinite term consisting of a

                                     -3-
Case No. 5-13-35


       minimum period totaling one (1) year for each count to be
       served consecutively, and a maximum period not to exceed the
       child’s attainment of the age of twenty-one (21) years.

       The Court further ORDERS that the Ohio Department of Youth
       Services Commitment is hereby suspended on a day-to-day basis
       upon said child’s successful completion of the treatment
       program at the Juvenile Residential Center of Northwest Ohio
       (JRC) at 1012 Dunbridge Road, Bowling Green, Ohio 43402
       (Public Safety Bed) and the aftercare program upon his release.

Doc. 19, 2-4.

       {¶3} On July 8, 2011, an arrest warrant was issued when N.G. violated the

terms of his probation by violating curfew by spending the night away from home

without permission and without notifying his parents of where he would be. Doc.

24. A further notice of probation violation was filed on July 13, 2011, and alleged

that N.G. had sent an inappropriate photo of his penis to another juvenile and was

engaging in sending text messages of a sexual nature. Doc. 25. On July 15, 2011,

the State filed a motion to invoke the adult portion of his sentence as a result of

these activities. Doc. 26. A hearing was held on the motions on July 26, 2011.

Doc. 30. The trial court made findings that N.G. had successfully completed the

treatment program at JRC, and was then placed on probation. Id. The trial court

determined that N.G. had not successfully completed his aftercare portion (the

probation), found that the parties had stipulated to the fact that he had violated the

terms of his probation, and ordered that the adult portion of the sentence be



                                         -4-
Case No. 5-13-35


invoked.    Id.   N.G. was then remanded back to the Wood County Juvenile

Detention Center pending a pre-sentence investigation. Id.

       {¶4} A sentencing hearing was held on September 8, 2011. Doc. 32. The

trial court then sentenced N.G. as follows.

       This Court has previously found that said youth has not
       successfully completed the subsequent aftercare and finds that
       all parties stipulate that said youth has been in violation of his
       supervision and ORDERS that the adult portion of said youth’s
       sentence shall be invoked.

       The Court also finds that all parties stipulate that said child is at
       least fourteen years of age; had been admitted to a department
       of youth services facility (Juvenile Residential Center of
       Northwestern Ohio); is serving the juvenile portion serious
       youthful offender dispositional sentence; has committed an act
       in violation of his supervision; demonstrates that he is unlikely
       to be rehabilitated during the remaining period of juvenile
       jurisdiction; and has engaged in conduct that creates risk to
       victims and/or the community. ORC 2152.14(E)(1)

      ***

       It is therefore ORDERED that said child serve a term of
       seven(7) [sic] years in prison for count one and seven(7) [sic]
       years for count two, to be served concurrently. Said child shall
       be granted credit for time served of 129 days along with future
       custody days while Defendant awaits transportation to the
       appropriate state institution. In counts three(3) [sic] through
       seven(7) [sic], court costs shall be assessed only.

       The Court ORDERS that said child is also subject to a period of
       five(5) [sic] years post release control, which is imposed by the
       Parole Board under [R.C. 2967.28].




                                        -5-
Case No. 5-13-35


Doc. 32, 2-3. N.G. filed a delayed appeal from this judgment on April 9, 2012.

Doc. 33. On May 25, 2012, this court dismissed the appeal as untimely. Doc. 40.

       {¶5} On July 24, 2013, N.G. filed a motion to vacate his sentence as being

void. Doc. 42. The motion alleged the sentence was void because the trial court

erred in invoking the adult portion of his sentence. Id. N.G. argued that he had

not previously been admitted to a department of youth services (“DYS”) facility.

Id. On September 25, 2013, the trial court denied the motion claiming that it

lacked jurisdiction to rule on it. Doc. 46. N.G. filed a notice of appeal from this

judgment on October 25, 2013. Doc. 47. On appeal, N.G. raises two assignments

of error.

                            First Assignment of Error

       The Hancock County Juvenile court erred when it determined
       that it was without jurisdiction to rule on N.G.’s request to
       vacate a void sentence.

                           Second Assignment of Error

       The Hancock County Juvenile Court was without authority to
       invoke the adult portion of N.G.’s serious youthful offender
       disposition; therefore, the sentence is void and must be vacated.

       {¶6} In the first assignment of error, N.G. claims that the trial court erred in

finding it lacked jurisdiction to hear his motion to vacate the sentence. On review,

the trial court determined that it did not have jurisdiction to hear the motion

because it was actually an untimely motion for post-conviction relief. The trial


                                         -6-
Case No. 5-13-35


court also indicated that the alleged error could have been raised on direct appeal,

but was not. The Ohio Supreme Court has held that if an imposed sentence is not

authorized by law, it is void. State v. Billiter, 134 Ohio St.3d 103, 2012-Ohio-

5144, 980 N.E.2d 960, ¶ 10.

       The effect of determining that a judgment is void is well
       established. It is as though such proceedings had never
       occurred; the judgment is a mere nullity and the parties are in
       the same position as if there had been no judgment.

Id. (quoting State v. Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961,

¶ 12). A sentence that is void is not subject to the limits of the doctrine of res

judicata and may be reviewed at any time, either on direct appeal or by collateral

attack. Billiter, supra at ¶ 10. If the sentence is void, then it can be raised at any

time and is not a petition for post-conviction relief. State v. Holcomb, 184 Ohio

App.3d 577, 2009-Ohio-3187, 921 N.E.2d 1077, ¶ 19 (9th Dist.) (citing State v.

Boswell, 121 Ohio St.3d 575, 2009-Ohio-1577, 906 N.E.2d 422, ¶ 13, holding that

a trial court has an obligation to recognize a void sentence and to vacate it and

may not ignore it). See also State v. Rogers, 8th Dist. Cuyahoga NO. 98059, 2012-

Ohio-4598 and State v. Thomas, 1st Dist. Hamilton Nos. C-100411, C-100412,

2011-Ohio-1331.

       {¶7} In this case, N.G. filed a motion to have his sentence vacated because

he alleged that the sentence was contrary to law and was thus void. Because it

raises the question of whether the sentence was contrary to law and void, the trial

                                         -7-
Case No. 5-13-35


court must first determine whether the argument is colorable before deciding the

motion is actually an untimely petition for post-conviction relief and dismissing

the motion for lack of jurisdiction. Thus, this court must first determine whether

N.G. raised a colorable claim that the sentence was contrary to law before it can

rule on the trial court’s decision to dismiss the motion for a lack of jurisdiction.

That is the topic of the second assignment of error.

       {¶8} In the second assignment of error, N.G. claims that the trial court erred

by invoking the adult portion of his sentence because it did not comply with the

statutory requirements. R.C. 2152.14 governs the requirements for invoking the

adult portion of a blended juvenile sentence.

       (E)(1) The juvenile court may invoke the adult portion of a
       person’s serious youthful offender dispositional sentence if the
       juvenile court finds all of the following on the record by clear
       and convincing evidence:

       (a) The person is serving the juvenile portion of a serious
       youthful offender dispositional sentence.

       (b) The person is at least fourteen years of age and has been
       admitted to a [DYS] facility, or criminal charges are pending
       against the person.

       (c) The person engaged in the conduct or acts charged under
       division (A), (B), or (C) of this section, and the person’s conduct
       demonstrates that the person is unlikely to be rehabilitated
       during the remaining period of juvenile jurisdiction.




                                         -8-
Case No. 5-13-35


R.C. 21523.141 The sole dispute in this case is whether N.G. had ever been

admitted to a DYS facility at the time the adult portion of the sentence was

invoked.

         {¶9} Here, the trial court made a specific finding that N.G. had previously

been at a DYS facility based upon a stipulation of the parties. A stipulation may

be defined as a voluntary agreement made in a judicial proceeding by the parties

as to some relevant point to eliminate the need to present proof of a fact. State v.

Small, 162 Ohio App.3d 375, 2005-Ohio-3813, 833 N.E.2d 774 (10th Dist.).

Although parties may stipulate to facts, they may not stipulate to legal

requirements. Wilson v. Harvey, 164 Ohio App.3d 278, 2005-Ohio-5722, 842

N.E.2d 83 (8th Dist.). Stipulations as to legal requirements do not relieve the trial

court of its duty to independently determine whether the statutory requirements are

met. Crow, et al. v. Nationwide Mut. Ins. Co., 159 Ohio App.3d 417, 2004-Ohio-

7117, 824 N.E.2d 127 (5th Dist.). R.C. 2152.14(E) requires that the facility be a

DYS facility in order to invoke the adult portion of the sentence, thus this is a

legal requirement which must be independently determined by the trial court.

         {¶10} There is no question that N.G. was sent to JRC. There is also no

question that the parties believed that this was a DYS facility. However, the trial

court was required to determine if this was the case. Upon review, this court holds


1
 This is the version of the statute in effect at the time of N.G.’s adult portion of his sentence was invoked.
A similar version went into effect on September 30, 2011.

                                                     -9-
Case No. 5-13-35


that JRC was statutorily not a DYS facility, but rather was a community

corrections facility (“CCF”). In support of N.G.’s motion, he filed Exhibits C and

D. Exhibit C was a list of CCFs identified by DYS as providing dispositional

alternatives to a DYS facility. Doc. 42. On this list is JRC, where N.G. was

placed. JRC was identified as providing programming for sex offenders from

Hancock County. Id. Exhibit D, on the other hand, lists the juvenile correctional

facilities. These were identified as Circleville JCF, Cuyahoga Hills JCF, Indian

River JCF, and Scioto JCF. Id. CCFs are statutorily defined as “a county or

multicounty rehabilitation center for felony delinquents who have been committed

to [DYS] and diverted from care and custody in an institution and placed in the

rehabilitation center pursuant to [R.C. 5139.36(E)].”       R.C. 5139.01(A)(14)

(emphasis added). The statute also provides that DYS may make referrals to place

children in its custody in CCFs in lieu of placing them in a DYS facility. R.C.

5139.36(C)(3)(a), (E)(2).   The trial court in its original judgment entry of

sentencing recognized the difference between placement in a DYS facility and

placement in a CCF. The trial court specifically imposed a DYS commitment,

then suspended that commitment to place N.G. in JRC, which is a CCF.

      {¶11} Finally the Ohio Supreme Court has recognized that these treatment

facilities are not detention at DYS. In re Thomas, 100 Ohio St.3d 89, 2003-Ohio-

5162, 796 N.E.2d 908. In Thomas, the Supreme Court held that the time spent in a


                                      -10-
Case No. 5-13-35


rehabilitation center, i.e. a CCF, did not count towards the DYS commitment as it

was not “detention.” The Supreme Court said that the time spent in a CCF could

only be counted if 1) the juvenile was held in the facility awaiting final

adjudication of disposition, 2) the juvenile was held there while awaiting transport

to a DYS facility, or 3) the juvenile was held in the facility awaiting disposition of

a probation violation. Id. at ¶ 13. Otherwise, the Ohio Supreme Court held that

time spent in a CCF was distinct from the DYS commitment and the time does not

count towards the commitment. Although this is not the issue before us, it further

bolsters the argument that time spent in a CCF does not equate to being admitted

to a DYS facility.

       {¶12} Here, N.G. had not been committed to a DYS facility.                The

commitment to a DYS facility was suspended and N.G. was placed in a CCF and

then upon probation after successfully completing the program. Given this fact,

the trial court erroneously determined that N.G. had been placed in a DYS facility

based solely upon the mistaken belief of the parties. The statutory requirements

for invoking the adult portion of a blended sentence were not met. Therefore, the

sentence invoking the adult portion is contrary to law and is void. The second

assignment of error is sustained.

       {¶13} Having found that the sentence was void ab initio because the

statutory requirements to invoke the adult portion of the sentence were not met, we


                                        -11-
Case No. 5-13-35


can now address the dismissal of the motion. The motion to vacate the sentence

was not an untimely petition for post-conviction relief and should have been

addressed by the trial court. In addition, the doctrine of res judicata would not

apply because the sentence was void. The first assignment of error is sustained.

       {¶14} Having found errors prejudicial to the defendant, the judgment of the

Court of Common Pleas of Hancock County, Juvenile Division, is reversed and

the matter is remanded to the trial court.

                                                          Judgment Reversed and
                                                               Cause Remanded

ROGERS and PRESTON, J.J., concur.

/jlr




                                         -12-